ORDER
PER CURIAM.
Defendant was convicted of operating an unregistered motor vehicle in violation of § 301.020, RSMo Cum.Supp.1989. He was sentenced to one day in jail and fined $400, with credit allowed for jail time already served. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).